Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160476                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160476
                                                                    COA: 349220
                                                                    Oakland CC: 2013-244357-FC
  DONALD LEE JAMES, II,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 11, 2019
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2020
           b0720
                                                                               Clerk